Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
The amendment filed August 11th, 2022 has been entered. Claims 1-20 remain pending in the application. Applicant’s amendments to the claims have not overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed May 12th, 2022.
Specification
The abstract of the disclosure is objected to because
In lines 1-3, “…travel in all land, air, over/under water as a road vehicle, flying machine, boat and submarine…” should read “…travel in land, air, over water, and under water as a road vehicle, flying machine, boat and submarine respectively…”.  
In line 4, “…neutral axis longitudinal duct and transverse ducts…” should read “…neutral axis longitudinal duct and transverse duct…”.  
In line 6, “…thrust vectoring propellers…” should read “…thrust vectoring propeller…”.  
The disclosure is objected to because of the following informalities:
In para 06, “To address the issues with the other already proposed the present NADTVPMSV provides…” is unclear.
In para 07, “According to one aspect the vehicle chassis...” should read “According to one aspect, the vehicle chassis....”.
The above are only examples of such informalities. The Applicant is required to review the entire Abstract and Specification, and correct all such informalities.
Claim Objections
Claims 1-20 are objected to because of the following informalities:    
In claim 1 para 1, 
“…can travelin all land, air, over water and under water as a road vehicle, flying machine, speed boar and submarine comprising of:” should read “…can travel in land, air, over water and under water as a road vehicle, flying machine, speed boar and submarine respectively, comprising of:”/ 
In claim 1 para 2, 
“…bidirectional edge propellers…” should read“…bidirectional edge propeller…”.
In claim 1 para 5, “.thrust to vehicle;” should read “…thrust to the vehicle;”
The above are only examples of such informalities. The Applicant is required to review all claims, and correct all such informalities.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “at least one or more propeller” in para 4. It is unclear if the “at least one or more propeller” as claimed is “a propeller of a transverse duct” as claimed in para 3 or “propeller of a longitudinal duct” as claimed in para 2.
Claim 1 recites the limitation “vehicle” in para 5. It is unclear what “vehicle” is claim referring to.
Claim 1 recites the limitation “one or more engines, motors and hybrid combination of engine and motor” in para 7. Claim 1 also recites the limitation “one or more motor, engine or their combinations;” in para 4. It is unclear if they are the same or different. For the examination purpose they would be considered to be the same.
Claim 1 recites the limitation "the manual inputs" in para 13.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites limitations "the vehicle information", “the predetermined and tested correlation table” and “the predetermined and tested real world scenarios”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites limitations "the main neutral axis longitudinal ducts".  There is insufficient antecedent basis for this limitation in the claim. 
Claim 11 recites the limitation “in the event of propeller failure”. It is unclear if the “propeller” as recited in claim 11 is the same or different “propeller” as recited in claim 1.
Claim 17 recites the limitation “the duct”. It is unclear if it is claiming “the longitudinal duct” or “the transverse duct”.
Claim 18 recites the limitation “propeller shaft”. It is unclear if the “propeller shaft” as recited in claim 18 is the same or different “propeller shaft” as recited in claim 1.
Claim 20 recites limitations "the propeller rotor motor".  There is insufficient antecedent basis for this limitation in the claim. 
Claims not listed above are rejected due to their dependency on claim 1.
The Applicant is required to review all claims and correct all 112 issues.
Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHESH DANGOL whose telephone number is (303)297-4455. The examiner can normally be reached Monday-Friday 0730-0530 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J Michener can be reached on (571) 272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASHESH DANGOL/Examiner, Art Unit 3642                                                                                                                                                                                                        
/Richard Green/Primary Examiner, Art Unit 3647